Citation Nr: 1613671	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-13 609	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for chondromalacia of the left knee with epiphysitis of the left tubercle, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied a compensable rating for the Veteran's service-connected left knee disability.  This case is now under the jurisdiction of the RO in Cleveland, Ohio.    

In December 2009, the RO issued a decision assigning the current 10 percent rating.  As higher schedular ratings were available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).    

This matter was previously remanded by the Board in April 2015. 

The Veteran was scheduled to testify at a videoconference hearing before the Board on March 16, 2016.  Letters dated January 14, 2016, and February 3, 2016, notified the Veteran of the date, time, and location of the hearing.  The Veteran did not appear for the scheduled hearing but instead notified VA, through his representative, of the withdrawal of his claim.  Accordingly, the Board will proceed with appellate review in order to dismiss the appeal as requested by the Veteran and his representative.  See 38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

On March 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased rating for chondromalacia of the left knee with epiphysitis of the left tubercle, currently evaluated as 10 percent disabling, is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


